                         Case 1:20-cv-00129-JRH-BKE Document 11 Filed 12/08/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KARL ERWIN KING,

                                      Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 120-129

                  RONALD BRAWNER, Warden,

                                       Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated December 8, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Petitioner's Petition brought

                    pursuant to 28 U.S.C. § 2254 is DISMISSED without prejudice. Furthermore, Petitioner is denied a

                    certificate of appealability in this case, in which Petitioner is not entitled to appeal in forma

                    pauperis. This case stands CLOSED.




           12/08/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy
                                                                                     eputy Clerk
GAS Rev 10/2020
